Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 05/13/2020. Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 05/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 recites “a recording medium”, however the specification is silent as to the particular details of what the “recording medium” comprises. It is noted that the ordinary meaning of the “recording medium” recited in the claim encompasses signals, carrier waves or other transmission media which is non-statutory. However, the specification on page 17, para. [0128] does disclose a non-transitory computer readable recording medium; thus is it suggested to amend the “recording medium” recited in 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 6-8, 11-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Patent Application Pub. No. US 20140240237 A1).

	Claim 1: Park teaches an electronic device (i.e. fig. 1, electronic device; para. [0027]) comprising: 
a display (i.e. a display screen; para. [0027]); 
a storage unit configured to store a combination rule of letters constituting a word (i.e. the input prediction unit 152 predicts candidates for the next input in order to obtain a complete word on the basis of already entered characters. The prediction may be made on the basis of at least one of information stored in the memory unit 130 and data received through the transceiver unit 140; para. [0038]); and 
a processor (i.e. fig. 1, control unit of device 100; para. [0027]) configured to provide a letter input UI (i.e. Referring to FIGS. 5A and 5B, the display unit has a predicted word display region 510 and an input key display region 520; para. [0065]) of a specific language (i.e. the memory unit 130 may store a dictionary corresponding to a specific language used by a user; para. [0035]), to predict a first letter inputted on the letter input UI (i.e. fig. 5A, a user has entered characters “stu”, and then the control unit of the device determines that the next input word is “stuff”, “stupid”, “stuck”, “study”, or “student”; para. [0070]) and a second letter to be selected (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]) based on the letter combination rule of the specific language stored in the storage unit (i.e. fig. 5A, a user has entered characters “stu”, and then the control unit of the device determines that the next input word is “stuff”, “stupid”, “stuck”, “study”, or “student”; para. [0070]), and to control the display such that an active area of a key corresponding to the second letter is expansively provided selected (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]).

Claim 2: Park teaches the electronic device as claimed in claim 1. Park further teaches wherein the processor is configured to provide the active area expanded to a peripheral perimeter area of the key corresponding to the second letter (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]). 

Claim 6: Park teaches the electronic device as claimed in claim 1. Park further teaches wherein the letter combination rule is configured to be acquired for each language by analyzing a role of letters used together with a specific letter from letters comprising specific letters (i.e. the memory unit 130 may store a dictionary corresponding to a specific language used by a user. Further, the memory unit 130 may store relations between frequently entered words that may be determined using the stored dictionary and any other stored data; para. [0035]).

Claim 7: Park teaches the electronic device as claimed in claim 1. Park further teaches wherein the processor is configured to acquire the letter combination rule corresponding to the language in at least one case of when the letter input UI is loaded and when the language is selected by the user (i.e. the memory unit 130 may store a dictionary corresponding to a specific language used by a user. Further, the memory unit 130 may store relations between frequently entered words that may be determined using the stored dictionary and any other stored data; para. [0035]).

Claim 8: Park teaches the electronic device as claimed in claim 1. Park further teaches wherein the processor is configured, based on the first letter and the letter combination rule of the specific language, to predict a second letter having a first priority and a third letter having a second priority, and to expansively provide active areas of the keys corresponding to the second letter and the third letter (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]).

Claim 11: Park teaches a control method of an electronic device (i.e. fig. 1, electronic device; para. [0027]) configured to store a combination rule of letters constituting a word (i.e. the input prediction unit 152 predicts candidates for the next input in order to obtain a complete word on the basis of already entered characters. The prediction may be made on the basis of at least one of information stored in the memory unit 130 and data received through the transceiver unit 140; para. [0038]), the method comprising: 
providing a letter input UI (i.e. Referring to FIGS. 5A and 5B, the display unit has a predicted word display region 510 and an input key display region 520; para. [0065]) of a specific language (i.e. the memory unit 130 may store a dictionary corresponding to a specific language used by a user; para. [0035]); and 
(i.e. fig. 5A, a user has entered characters “stu”, and then the control unit of the device determines that the next input word is “stuff”, “stupid”, “stuck”, “study”, or “student”; para. [0070]) and a second letter to be selected (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]) based on the letter combination rule of the specific language (i.e. fig. 5A, a user has entered characters “stu”, and then the control unit of the device determines that the next input word is “stuff”, “stupid”, “stuck”, “study”, or “student”; para. [0070]), and expansively providing an active area of a key corresponding to the second letter on the letter input UI (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]).

Claim 12: Park teaches the method as claimed in claim 11. Park further teaches wherein the expansively providing the active area comprises providing the active area expanded to a peripheral perimeter area of the key corresponding to the second letter (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]). 

Claim 16: Park teaches the method as claimed in claim 11. Park further teaches wherein the letter combination rule is configured to be acquired for each language by analyzing a role of letters used (i.e. the memory unit 130 may store a dictionary corresponding to a specific language used by a user. Further, the memory unit 130 may store relations between frequently entered words that may be determined using the stored dictionary and any other stored data; para. [0035]).

Claim 17: Park teaches the method as claimed in claim 11. Park further teaches wherein acquiring the letter combination rule corresponding to the language in at least one case of when the letter input UI is loaded and when the language is selected by the user (i.e. the memory unit 130 may store a dictionary corresponding to a specific language used by a user. Further, the memory unit 130 may store relations between frequently entered words that may be determined using the stored dictionary and any other stored data; para. [0035]).

Claim 18: Park teaches the method as claimed in claim 11. Park further teaches wherein the expansively providing the active area comprises, based on the first letter and the letter combination rule of the specific language, predicting a second letter having a first priority and a third letter having a second priority, and expansively providing active areas of the keys corresponding to the second letter and the third letter (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]).

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Pub. No. US 20140240237 A1) in view of Tseng et al. (U.S. Patent Application Pub. No. US 20140098069 A1).

Claim 3: Park teaches the electronic device as claimed in claim 1. Park does not explicitly teach to collect touch points on the letter input UI based on a user's input history, and to expand the active area of the key corresponding to the second letter based on the collected touch points.
	However, Tseng teaches wherein the processor (i.e. processor; para. [0030]) is configured to collect touch points on the letter input UI based on a user's input history (i.e. As shown in FIG. 4, a plurality of touch positions 6 located in the key hit areas 4 of the character keys “Q” and “W” have been touched by users, and the processor 13 has detected and recorded these touch positions 6; para. [0052]), and to expand the active area of the key corresponding to the second letter based on the collected touch points (i.e. In view of the distribution of the touch position 6 located in the key hit area 4 of the character key “Q”, the processor 13 may determine that the user always touches somewhere near the right part of the key hit area 4 of the character key “Q” when he wants to type the character “Q” via the input method editor 111. Therefore, the processor 13 dynamically adjusts the key hit area 4 of the character key “Q” toward the right side of the key hit area 4 of the character key “Q”, as shown in FIG. 4; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Tseng. One would have been motivated to make this modification because it provides a solution to the problem of mistyping on an input method editor displayed on a touch screen.

Claim 4: Park and Tseng teach the electronic device as claimed in claim 3. Park further teaches determine the active area of the key corresponding to the second letter, and to control the display in order to display the expanded active area (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]).
Park does not explicitly teach to identify an area covering the collected touch points, the identified area based on a center point of the identified area.
However, Tseng further teaches wherein the processor is configured to identify an area covering the collected touch points, to expand the identified area based on a center point of the identified area and determine the active area of the key corresponding to the second letter, and to control the display in order to display the expanded active area (i.e. In view of the distribution of the touch position 6 located in the key hit area 4 of the character key “Q”, the processor 13 may determine that the user always touches somewhere near the right part of the key hit area 4 of the character key “Q” when he wants to type the character “Q” via the input method editor 111. Therefore, the processor 13 dynamically adjusts the key hit area 4 of the character key “Q” toward the right side of the key hit area 4 of the character key “Q”, as shown in FIG. 4; para. [0054, 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Tseng. One would have been motivated to make this modification because it provides a solution to the problem of mistyping on an input method editor displayed on a touch screen.

Claim 13: Park teaches the method as claimed in claim 11. Park does not explicitly teach collecting touch points on the letter input UI based on a user's input history, wherein the expansively providing the active area is configured to expand the active area of the key corresponding to the second letter based on the collected touch points.
	However, Tseng teaches wherein the processor (i.e. processor; para. [0030]) is configured to collect touch points on the letter input UI based on a user's input history (i.e. As shown in FIG. 4, a plurality of touch positions 6 located in the key hit areas 4 of the character keys “Q” and “W” have been touched by users, and the processor 13 has detected and recorded these touch positions 6; para. [0052]), wherein the expansively providing the active area is configured to expand the active area (i.e. In view of the distribution of the touch position 6 located in the key hit area 4 of the character key “Q”, the processor 13 may determine that the user always touches somewhere near the right part of the key hit area 4 of the character key “Q” when he wants to type the character “Q” via the input method editor 111. Therefore, the processor 13 dynamically adjusts the key hit area 4 of the character key “Q” toward the right side of the key hit area 4 of the character key “Q”, as shown in FIG. 4; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Tseng. One would have been motivated to make this modification because it provides a solution to the problem of mistyping on an input method editor displayed on a touch screen.

Claim 14: Park and Tseng teach the method as claimed in claim 13. Park further teaches determining the active area of the key corresponding to the second letter, and displaying the expanded active area (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]).
Park does not explicitly teach to identifying an area covering the collected touch points, the identified area based on a center point of the identified area.
However, Tseng further teaches wherein the expansively providing the active area comprises identifying an area covering the collected touch points, expanding the identified area based on a center point of the identified area and determining the active area of the key corresponding to the second letter, and displaying the expanded active area (i.e. In view of the distribution of the touch position 6 located in the key hit area 4 of the character key “Q”, the processor 13 may determine that the user always touches somewhere near the right part of the key hit area 4 of the character key “Q” when he wants to type the character “Q” via the input method editor 111. Therefore, the processor 13 dynamically adjusts the key hit area 4 of the character key “Q” toward the right side of the key hit area 4 of the character key “Q”, as shown in FIG. 4; para. [0054, 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Tseng. One would have been motivated to make this modification because it provides a solution to the problem of mistyping on an input method editor displayed on a touch screen.

10.	Claims 5, 9-10, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Pub. No. US 20140240237 A1) in view of Bangalore (U.S. Patent Application Pub. No. US 20110078613 A1).

Claim 5: Park teaches the electronic device as claimed in claim 1. Park does not explicitly teach to display the area in a color different from colors of the remaining keys.
However, Bangalore teaches wherein the processor (i.e. processor; para. [0008]) is configured to display the expanded active area in a color different from colors of the remaining keys (i.e. fig. 2B, change the color of each key so that likely keys are more visible. The colors may use any range, brightness, or depth that the touchscreen is capable of producing. For a touchscreen this is usually 16-bit, or about 64,000 colors, to 32-bit color, or about 4 billion colors. Users choose the color scheme or range of colors to use and can adjust the range to their preference; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Bangalore. One would have been motivated to make this modification because it provides a system and method for improving the efficiency of text input by dynamically generating a visually assistive soft keyboard.

Claim 9: Park teaches the electronic device as claimed in claim 1. Park does not explicitly teach to display the areas of the keys corresponding to the second letter and the third letter in a color different from the remaining keys.
(i.e. processor; para. [0008]) is configured to display the active areas of the keys corresponding to the second letter and the third letter in a color different from the remaining keys (i.e. fig. 2B, the color of each key so that likely keys are more visible. The colors may use any range, brightness, or depth that the touchscreen is capable of producing. For a touchscreen this is usually 16-bit, or about 64,000 colors, to 32-bit color, or about 4 billion colors. Users choose the color scheme or range of colors to use and can adjust the range to their preference. For instance some users will prefer the color blue to red. Keys likely to be entered next will appear blue and keys unlikely to be entered next will appear red. A user can also make adjustments so that the blue keys appear bright blue and the red keys appear a dim red; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Bangalore. One would have been motivated to make this modification because it provides a system and method for improving the efficiency of text input by dynamically generating a visually assistive soft keyboard.

Claim 10: Park teaches the electronic device as claimed in claim 9. Park does not explicitly teach to display the areas of the keys corresponding to the second letter and the third letter such that at least one of color and lightness is different.
However, Bangalore further teaches wherein the processor is configured to display the active areas of the keys corresponding to the second letter and the third letter such that at least one of color and lightness is different (i.e. fig. 2B, the color of each key so that likely keys are more visible. The colors may use any range, brightness, or depth that the touchscreen is capable of producing. For a touchscreen this is usually 16-bit, or about 64,000 colors, to 32-bit color, or about 4 billion colors. Users choose the color scheme or range of colors to use and can adjust the range to their preference. For instance some users will prefer the color blue to red. Keys likely to be entered next will appear blue and keys unlikely to be entered next will appear red. A user can also make adjustments so that the blue keys appear bright blue and the red keys appear a dim red; para. [0020]).
 to include the feature of Bangalore. One would have been motivated to make this modification because it provides a system and method for improving the efficiency of text input by dynamically generating a visually assistive soft keyboard.

Claim 15: Park teaches the method as claimed in claim 11. Park does not explicitly teach to displaying the area in a color different from colors of the remaining keys.
However, Bangalore teaches wherein the expansively providing the active area comprises displaying the active area in a color different from colors of the remaining keys (i.e. fig. 2B, change the color of each key so that likely keys are more visible. The colors may use any range, brightness, or depth that the touchscreen is capable of producing. For a touchscreen this is usually 16-bit, or about 64,000 colors, to 32-bit color, or about 4 billion colors. Users choose the color scheme or range of colors to use and can adjust the range to their preference; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Bangalore. One would have been motivated to make this modification because it provides a system and method for improving the efficiency of text input by dynamically generating a visually assistive soft keyboard.

Claim 19: Park teaches the method as claimed in claim 18. Park does not explicitly teach he areas of the keys corresponding to the second letter and the third letter in a color different from the remaining keys.
However, Bangalore teaches wherein the expansively providing the active areas comprises displaying the active areas of the keys corresponding to the second letter and the third letter in a color different from the remaining keys (i.e. fig. 2B, the color of each key so that likely keys are more visible. The colors may use any range, brightness, or depth that the touchscreen is capable of producing. For a touchscreen this is usually 16-bit, or about 64,000 colors, to 32-bit color, or about 4 billion colors. Users choose the color scheme or range of colors to use and can adjust the range to their preference. For instance some users will prefer the color blue to red. Keys likely to be entered next will appear blue and keys unlikely to be entered next will appear red. A user can also make adjustments so that the blue keys appear bright blue and the red keys appear a dim red; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Park to include the feature of Bangalore. One would have been motivated to make this modification because it provides a system and method for improving the efficiency of text input by dynamically generating a visually assistive soft keyboard.

Claim 20: Park teaches a computer program product comprising a recording medium storing a program (i.e. memory; para. [0038]) which is configured to perform:
an operation of providing a letter input UI (i.e. Referring to FIGS. 5A and 5B, the display unit has a predicted word display region 510 and an input key display region 520; para. [0065]) of a specific language (i.e. the memory unit 130 may store a dictionary corresponding to a specific language used by a user; para. [0035]); and
an operation of predicting a first letter inputted on the letter input UI (i.e. fig. 5A, a user has entered characters “stu”, and then the control unit of the device determines that the next input word is “stuff”, “stupid”, “stuck”, “study”, or “student”; para. [0070]) and a second letter to be selected (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]) based on the letter combination rule of the specific language stored in the storage unit (i.e. fig. 5A, a user has entered characters “stu”, and then the control unit of the device determines that the next input word is “stuff”, “stupid”, “stuck”, “study”, or “student”; para. [0070]), and to control the display such that an active area of a key corresponding to the second letter is expansively provided selected (i.e. fig. 5A, Based on such prediction results, the control unit of the device adjusts key regions assigned to the input unit. In an illustrated example, the device enlarges an “f” region 522, a “p” region 524, a “c” region 526, and a “d” region 528. Enlarged sizes may be different according to input probabilities. In the above example, the “f” region 522 may have the highest input probability and thus have the greatest size; para. [0072]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Singh et al. (Pub. No. US 20170060413 A1), display characteristics of one or more virtual keys may be altered and/or a subset of virtual keys with corresponding characters may be provided in the virtual keyboard layout based on a likelihood they may be used next by a user and/or a probability of them being used next by a user.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173